Title: From John Adams to John Quincy Adams, 28 November 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Nov. 28. 13

No language can express my Anxiety for you and your Family and no volume could contain the multitude of my thoughts concerning my Country and my Posterity.
One Thing is clear in my mind, and that is that you ought to be at home; if there, you should be obliged to live on Turnips Potatoes and Cabbage, as I am. “My Sphere is reduced to my Garden: and So must yours be. The wandering Life that you have lived, as I have done before you, is not compatible with human nature. It was not made for it, We must move in narrower Circles.
Chicanery, I expect, will keep you in Europe another Winter, and more Winters. And what is this World, and this Life to me? You were the greatest Comfort of my Life, and of that I have been and am deprived. It would be insanity in me to write to you upon the War or the Politicks of Europe or America. The Wise men of Europe are determined to make, of the Simplemen of America, Warriors. It will take time; a number of years. But when they become Warriors, they will be troublesome by Sea and Land, to Europe Asia and Africa. Perhaps in the end usefull. Almighty Power reigns, in Wisdom and benevolence. Let Us, the Earthborn, rejoice.
An ingenious, indefatigable Quaker of Albany is ambitious of communicating to The Emperor a Specimen of the Grouth of this Country. You know best what to do with it.
We are all well. George and John are here, and well and good. As We have no desire, to produce more Buckminsters, Charles Elliots, Kirk Whites and Parson Spencers; We do not push them as I fear you do, my dear Charles.
I can do nothing, in this fourth year of my 16th. Lustre, for You your Lady, my Charles my William or my Catherine, but pray for you all: and that I do with humble and fervent sincerity.
Love to them all from
John Adams